Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/083,615 filed on 09/10/2018. This application is a 371 of PCT/JP2017/013491, filed on 03/30/2017, which claims foreign priority of JP2016-070762, filed on 03/31/2016.

Restriction/Election
Applicant’s election without traverse of Group I, Claim 1 – 3 and 7 – 11 in the reply filed on 11/09/2020 is acknowledged. Claims 4 – 6 and 12 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, method of making, there being no allowable generic or linking claim.

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US2011/0287277, previously disclosed in the office action of 09/29/20) 

Regarding claim 1, Kimura teaches an aluminum alloy brazing sheet [Title]. Kimura further teaches the aluminum alloy sheet contains a core material, a sacrificial anode, and a brazing filler material in which the layers are roll bonded to each other [0014, 0015]. Kimura further teaches that the core material comprises the following composition (in mass%): 
Element
Claimed Invention
Kimura
Reference
Relationship
Silicon (Si)
More than 0% and less than 0.2%
0.1 – 1.0%

[0018, 0019]
Overlaps
Iron (Fe)
0.05 – 0.3% 
0 – 0.2%
[0030]
Overlaps
Copper (Cu)
1.0 – 2.5%
0.5 – 1.2%
[0020, 0021]
Overlaps
Manganese (Mn)
1.0 – 1.6%
0.5 – 2.0%
[0022, 0033]
Overlaps
Magnesium (Mg)
0.1 – 1.0%
0.5% or less
[0028, 0029]
Overlaps
Aluminum (Al)
Balance
Balance
[0030]
- 


Kimura also teaches that the sacrificial anode comprises the composition of (in mass%):
Element
Claimed Invention
Kimura
Reference
Relationship
Silicon (Si)
0.1 – 1.5%
0.2 – 0.8%
[0037, 0038]
Overlaps
Magnesium (Mg)
0.1 – 2.0%
1.0 – 4.5%
[0041, 0042]
Overlaps
Aluminum (Al)
Balance
Balance
[0043]
- 


Additionally, Kimura teaches the presence of Al-Cu based intermetallic compounds (interpreted to meet limitation of Al2Cu) [0031] and that the number density of the Al-Cu based intermetallic compounds with a particle size of 0.5µm or more, is 1.0 pieces/µm2 or less (1 x 106 pieces/mm2 or less) which overlaps with the claimed range. 

	However, Kimura teaches an overlapping composition of both the core material and sacrificial anode, as shown above. Kimura also teaches a method of making including the steps of casting each aluminum alloy of the brazing sheet, performing a homogenization treatment, hot rolling to a determine thickness [0052], followed by overlaying and joining by hot rolling, cold rolling, intermediate annealing, final cold rolling and final annealing [0053], which is highly similar to the method described in [0069 – 0072], in the instant invention. 
	Therefore, a person of ordinary skilled in the art would reasonably expect Kimura to teach a size and amount of Al-Mn intermetallic compounds and Mg-Si intermetallic compounds that meets/overlaps the claimed ranges of claim 1. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and production method, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Furthermore, in regards to the overlapping ranges taught in Kimura, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness, absent evidence of criticality or unexpected results (See MPEP § 2144.05.I).

Regarding claims 2 – 3, Kimura teaches the invention as applied above in claim 1. Kimura teaches the core material may also titanium in a range of 0.05 – 0.25 mass%, which overlaps the claimed range and meets the claimed limitation of claim 2 [0017]. Kimura also discloses that the sacrificial anode may have chromium or zirconium as impurities in an amount of 0.2 mass% or less, which overlaps with .


Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US2011/0287277, previously disclosed in the office action of 09/29/20) 

Regarding claim 7, Kimura teaches an aluminum alloy brazing sheet [Title]. Kimura further teaches the aluminum alloy sheet contains a core material, a sacrificial anode, and a brazing filler material in which the layers are roll bonded to each other [0014, 0015]. Kimura further teaches that the core material comprises the following composition (in mass%):
Element
Claimed Invention
Kimura
Reference
Relationship
Silicon (Si)
More than 0% and less than 0.2%
0.1 – 1.0%

[0018, 0019]
Overlaps
Iron (Fe)
0.05 – 0.3% 
0 – 0.2%
[0030]
Overlaps
Copper (Cu)
1.0 – 2.5%
0.5 – 1.2%
[0020, 0021]
Overlaps
Manganese (Mn)
1.0 – 1.6%
0.5 – 2.0%
[0022, 0033]
Overlaps
Magnesium (Mg)
0.1 – 1.0%
0.5% or less
[0028, 0029]
Overlaps
Aluminum (Al)
Balance
Balance
[0030]
- 


Kimura also teaches that the sacrificial anode comprises the composition of (in mass%):
Element
Claimed Invention
Kimura
Reference
Relationship

0.1 – 1.5%
0.2 – 0.8%
[0037, 0038]
Overlaps
Magnesium (Mg)
0.1 – 2.0%
1.0 – 4.5%
[0041, 0042]
Overlaps
Aluminum (Al)
Balance
Balance
[0043]
- 


Kimura also teaches that the brazing filler material comprises the composition of (in mass%):
Element
Claimed Invention
Kimura
Reference
Relationship
Silicon (Si)
7 – 12%
7-12%
[0048]
Falls within
Aluminum (Al)
Balance
Balance
[0049]
- 


Additionally, Kimura teaches the presence of Al-Cu based intermetallic compounds (interpreted to meet limitation of Al2Cu) [0031] and that the number density of the Al-Cu based intermetallic compounds with a particle size of 0.5µm or more, is 1.0 pieces/µm2 or less (1 x 106 pieces/mm2 or less) which overlaps with the claimed range. 
	Kimura does not explicitly teach a number density and size of Al-Mn based intermetallic compounds nor Mg-Si-based intermetallic compounds. 
	However, Kimura teaches an overlapping composition of both the core material, sacrificial anode and brazing filler material, as shown above. Kimura also teaches a method of making including the steps of casting each aluminum alloy of the brazing sheet, performing a homogenization treatment, hot rolling to a determine thickness [0052], followed by overlaying and joining by hot rolling, cold rolling, intermediate annealing, final cold rolling and final annealing [0053], which is highly similar to the method described in [0069 – 0072], in the instant invention. 
Therefore, a person of ordinary skilled in the art would reasonably expect Kimura to teach a size and amount of Al-Mn intermetallic compounds and Mg-Si intermetallic compounds that meets/overlaps the claimed ranges of claim 7. Where the claimed and prior art products are identical or substantially prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Furthermore, in regards to the overlapping ranges taught in Kimura, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness, absent evidence of criticality or unexpected results (See MPEP § 2144.05.I).

Regarding claims 8 – 9, Kimura teaches the invention as applied above in claim 7. Kimura teaches the core material may also titanium in a range of 0.05 – 0.25 mass%, which overlaps the claimed range and meets the claimed limitation of claim 8 [0017]. Kimura also discloses that the sacrificial anode may have chromium or zirconium as impurities in an amount of 0.2 mass% or less, which overlaps with the claimed range and meets the claimed limitation of claim 9 [0043]. Overlapping portions of ranges has been held to be a prima facie case of obviousness, absent evidence of criticality or unexpected results (See MPEP § 2144.05.I).


Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US2011/0287277, previously disclosed in the office action of 09/29/20), as applied to claim 7 above, in further view of Hirano (JPH-0788677, using espacenet translation)

Regarding claims 10 and 11, Kimura teaches the invention as applied above in claim 7. Kimura teaches that the brazing alloy is not particularly limited an may be an Al-Si-Zn alloy that is commonly 
Hirano teaches an aluminum alloy brazing sheet [0001] and a method of manufacturing the same. Hirano further teaches a core material which possesses a highly similar composition to that of Kimura and the claimed invention [0010].  Hirano further teaches a composition of the brazing material in which the silicon is 7 – 12 wt%, and in which copper is present in an amount of 0.1 – 8.0 wt% Cu and 0.5 – 6.0 wt% of Zn [0020]. Hirano further discloses that copper in the brazing material has the ability to improve wax flowability and improving corrosion resistance, and that the most stable characteristics come from a copper amount in a range of 0.5 – 3.5 wt%, which overlaps with the claimed range [0022]. Hirano additionally teaches that Zn lowers the melting point of the alloy and additionally lowers the potential of brazing material to bring the potential closer to the potential of the core material [0023]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the brazing alloy of Kimura comprising 7 – 12 mass% Si, and added 0.5 – 3.5 wt% Cu and 0.5 – 6.0 wt% Zn as taught by Hirano. The addition of copper in this range would reduce melting point of the brazing alloy and improve corrosion resistance, while the addition of zinc in this range would also lower the melting point and bring the potential of brazing alloy closer to the potential of the core material. Given the similarities of Kimura and Hirano in use and composition, a person of ordinary skilled would have a reasonable expectation of success. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2015/0004428 – Aluminum brazing sheet with overlapping filler material composition and core material composition
US2013/0260175 – Aluminum brazing sheet with overlapping core and sacrificial anode compositions
US2012/0129003 – Aluminum brazing with overlapping core, filler, and sacrificial anode compositions
US2007/0246509 – Aluminum brazing sheet with overlapping sacrificial anode and core material 
JP2000-317674 – Aluminum brazing sheet with overlapping core and filler material compositions 
JPH10140278 – Aluminum alloy heat-exchanger comprising composition that overlaps with core material of claimed invention


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571) 272 - 1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731